EXHIBIT C
® Neutral

As of: September 10, 2019 4:25 PM Z

Heath Global, Inc. v. Magner (In re Heath Global, Inc.)

United States District Court for the Southern District of New York
May 31, 2013, Decided; May 31, 2013, Filed
No, 12 Civ. 8966 (RA)

Reporter

492 B.R. 650 *; 2013 U.S. Dist. LEXIS 76815 **; 58 Bankr. Ct. Dec. 15; 2013 WL 2372262

In re: HEATH GLOBAL, |INC., Debtor. HEATH
GLOBAL, INC., Appellant, -v- JIM MAGNER, Appellee.

Subsequent History: Rehearing denied by Heath

Global, Inc. v. Magner (in re Health Global, Inc.), 2013
U.S. Dist, LEXIS 180683 (S.D.N_Y., Oct. 9, 2013)

Core Terms

 

sale agreement, terminated, Seller, notice, bankruptcy
court, domain name, rights, escrow agreement, escrow
agent, Purchaser, parties, written notice, Buyer, cure,
special remedy, expiration, days, option contract, pre-
petition, default, removal, agrees, limited partner,
business day, installment, condition subsequent, ten
days, post-petition, provisions, provides

Counsel: [**1] For In Re Heath Global, Inc., In Re:
James B. Glucksman, LEAD ATTORNEY, Delbello,
Donnellan, Weingarten, Wise & Wiederkehr, LLP, White
Plains, NY.

For Heath Global, |Inc., Debtor: James B. Glucksman,
LEAD ATTORNEY, Delbello, Donnellan, Weingarten,
Wise & Wiederkehr, LLP, White Plains, NY.

For Heath Global, Inc., Appellant: James B.
Glucksman, Delbello, Donnellan, Weingarten, Wise &
Wiederkehr, LLP, White Plains, NY.

For Jim Magner, Appellee: Eduardo Jorge Glas,
McCarter & English, LLP (NYC), New York, NY.

Judges: Ronnie Abrams, United States District Judge.

Opinion by: Ronnie Abrams

Opinion

(*652] OPINION AND ORDER
RONNIE ABRAMS, United States District Judge:

This case concerns the rights to the "Invest.com"
domain name. The questions before the Court are (1)
whether an agreement to sell that domain name was
terminated before the buyer filed for bankruptcy
protection and, if not, (2) whether the buyer has retained
any rights under that agreement. The Bankruptcy Court
answered both questions in the negative.

This Court agrees with the Bankruptcy Court's
conclusion that the agreement was not terminated pre-
petition. It respectfully disagrees, however, with the
Bankruptcy Court's conclusion that the buyer no longer
has rights under [**2] the agreement. Accordingly, the
judgment of the Bankruptcy Court is vacated and this
case is remanded for further proceedings consistent
with this opinion.

BACKGROUND’

The Sale Agreement

In March 2011, Heath Global, Inc. (the "Debtor") and
Jim Magner entered into a Sale Agreement pursuant to
which Magner agreed to sell to Debtor the "Invest.com"
domain name. (D-13 at 26-34.) Section 4 of the Sale
Agreement set forth the parties’ agreed-upon payment
schedule as follows:

4. Consideration. As consideration for purchase of

the Domain Name, Buyer will be obligated to deliver

 

‘The following facts are taken from the parties’ briefs and the
record on appeal.

Jay Teitelbaum
Page 3 of 8

Heath Global, Inc. v. Magner (In re Heath Global, Inc.)

or cause to be delivered to Seller: (a) a $25,000
payment on assignment of Domain Name to [the
designated escrow agent]; (b) a $225,000 payment
on or before October 1, 2011; (c) a $750,000
payment on or before February 1, 2012; and (d) a
$1,000,000 payment on or before February 1, 2013.

(Id. 27.) The parties therefore agreed that Debtor would
pay a total price of $2,000,000 over a two-year period in
exchange for the domain name.

In the event Debtor failed to make timely payments
under section 4, section 6(b) of the Sale Agreement
afforded Magner [**3]a "Seller Special Remedy,"
providing that:

Notwithstanding anything in this Sale Agreement or
any remedy available to Seller by law, in the event
Buyer fails to make a payment due to the Seller
under Section 4, subject to the provisions of
Section 5,” Seller's remedy for any such breach
shall be entitled to [sic], upon 7 days written notice
to [the designated escrow agent] and to the Buyer,
in accordance with the provisions of the
Escrow [*653] Agreement, (i) immediately
terminate this Agreement on written notice to the
Buyer, (ii) the return of the Domain Name and
revocation of any licenses, assignments, rights or
authorisations granted herein or in the Escrow
Agreement, and (iii) to retain any amounts already
paid to the Seller by the Buyer pursuant to this
Agreemenet [sic] and the Escrow Agreementf.]

(Id. 29) (underlining in original).

Section 8(r) also addresses Magner's right to terminate
in the event of Debtor's failure to make timely
payments [**4] under section 4. That provision states,
in full:

This Sale Agreement shall terminate upon the
completion of payments as set forth in Section 4
above. This Sale Agreement may be terminated
early (i) immediately by Seller via written notice
upon Buyer's failure to make a payment as set forth
in Section 4 above, subject to Section 5 above.

(Id. 33) (underlining in original).

 

? Although not relevant to this dispute, section 5 of the Sale
Agreement permitted Debtor to make the payments required
by sections 4(c) and (d) subsequent to the due dates listed in
those subsections, subject to certain conditions. (D-13 at 27-
28.)

The Escrow Agreement

Also in March 2011, the parties executed the Escrow
Agreement referred to in section 6(b) of the Sale
Agreement. (Id. 38-42; Appellant's Opening Br. 5.)
Pursuant to the Escrow Agreement, Magner assigned
the domain name to the designated escrow agent,
which was also charged with receiving Debtor's
payments and disbursing them to Magner. (0-13 at 38-
39.) Section 5 of the Escrow Agreement states:

5. Delivery of Escrow Items by Escrow Agent.
Escrow Agent agrees to deliver the Escrow Items
as follows:

a. To Purchaser. At the time Purchaser has
made all payments due under the Payment
Schedule, the Escrow Agent shall deliver the
Escrow Items to Purchaser within five (5)
business days.

b. To Seller. If Purchaser fails to make a
payment due under the Payment Schedule,
Seller may declare a default by sending
Purchaser [**5]a notice of default. Such
notice of default shall also be sent in writing to
the Escrow Agent. If the Purchaser fails to cure
the default within five (5) business days
following such notice, Seller shall have the
right to notify the Escrow Agent (with a copy to
Purchaser) of such failure and demand delivery
of the Escrow Items. Escrow Agent shall
deliver the Escrow Items to Seller within five
(5) business days after receiving such written
demand.

(Id.40.)

Sections 6(b) and 8(r) of the Sale Agreement, as well as
section 5(b) of the Escrow Agreement, therefore each
address Magner’s right to terminate the parties’
transaction in the event of Debtor's default, and each
describe a method by which he could do so.

Pre-Petition Events

Debtor timely paid the first installment under section
4(a) of the Sale Agreement, due upon Magner's
assignment of the domain name to the escrow agent.
(D-9 f} 10.) As the October 1, 2011 due date for the
second installment approached, however, Debtor
advised that it would have to withdraw from the sale

Jay Teiteloaum
Page 4 of 8

Heath Global, Inc. v. Magner (In re Heath Global, Inc.)

unless Magner permitted it to make a lower payment
than the $225,000 contemplated in section 4(b). (Id. J
11; D-12 at 26, J 5.) Magner agreed, subject to a
charge [**6] of interest on the balance of the second
installment, which Debtor would be required to pay on
February 1, 2012 in addition to the $750,000 third
installment due on that date pursuant to section 4(c). (D-
12 at 47-48.)

Debtor failed to bring its payments current on February
1, 2012, and failed to pay the third installment as well.
(Id. 26, 4] 7.) The next day, Magner's counsel sent a
letter ("February 2 Letter") to Debtor, [*654] copying
the escrow agent, the body of which states in full:
We refer to the Domain Sale Agreement (the
"Agreement") between yourselves and our client
dated circa May 2011 [sic].

With reference to Section 4 of the Agreement titled
"Consideration", we are instructed that you have, in
breach of the Agreement, failed to make payment
on ‘1st February 2012 of the amount due pursuant
to Section 4C of the Agreement.

In accordance with Section 6B of the Agreement
you are hereby on notice that you are in breach of
Section 4 and that our client has instructed us to
invoke the "The Seller Special Remedy’ as defined
in the Agreement.

Accordingly, we have been fully authorised and
instructed to hereby notify you that our client is:
1. Immediately terminating the Agreement;

2. Seeking the [**7] return of the domain name and
revocation of any licence, assignment, rights or
authorisations granted herein or in the Escrow
Agreement[;]

3. Retaining amounts already paid by you to them
pursuant to the Agreement.

(Id. 53-54) (emphasis in original). Later that day, the

escrow agent emailed Debtor, copying Magner, stating:
[The escrow agent] has not received payments due
under th[e] contract for Invest.com. The seller has
notified us of this default. Your first of five business
days to complete payment has started. If payment
is not received by end of business day on
Wednesday, [February] 8, 2012, [the escrow agent]
will be returning the domain to the seller.

(Id. 56.)

Bankruptcy Court Proceedings

Debtor filed a Chapter II petition on February 8, 2012 at
8:26 p.m. (D-19 at 8-9.) On May 22, 2012, Magner
commenced an adversary proceeding against Debtor
seeking a judgment from the Bankruptcy Court
declaring, inter alia, that “the Sale Agreement has now
been terminated and the Debtor has no further rights
under it." (D-9 at 6.) Debtor moved to dismiss the
complaint and Magner cross-moved for summary
judgment on June 20, 2012 and July 17, 2012,
respectively. (D-11; D-12.) Following oral
argument, [**8] the Bankruptcy Court issued an
October 23, 2012 bench ruling denying Debtor's motion
to dismiss and granting Magner's motion for summary
judgment. (D-19.)

In its ruling, the Bankruptcy Court framed the issues as
follows: "The two narrow issues before the Court are if
and when the sale agreement was terminated, and
whether the Debtor has any remaining rights under the
sale agreement." (Id. 9.)

As to the first issue, the Bankruptcy Court noted that:

the sale agreement and the escrow agreement are,
at best, inartfully drafted and contain inconsistent
provisions regarding notice and termination. The
most significant inconsistencies at issue in this
action can be found in sections 6(b) and 8(r) of the
sale agreement, and section 5(b) of the escrow
agreement ... [1]t is unclear whether termination
may be effected immediately upon written notice by
the seller, or whether a cure period is required, and,
if so, whether the period is five business days or
seven calendar days.

(Id. 4-6.) The Bankruptcy Court then proceeded to
"reject[] [Magner s] argument that termination was
effected immediately via Magner's February 2, 2012,
notice." (Id. 12.) It explained:

Magner contends that pursuant to section
8(r) [**9] of the sale agreement,
termination [*655] is immediate upon written

notice to the Debtor. While section 8(r) of the sale
agreement does, indeed, provide for immediate
termination [the February 2 Letter] invokes
section 6(b) of the sale agreement, the seller's
special remedy, which provides for a seven day
notice period prior to "immediate" termination upon
written notice Magners notice specifically
invoked section 6(b) of the sale agreement, not
section 8(r). If his intent was to terminate
immediately, it was incumbent upon Magner to

Jay Teitelbaum
Page 5 of 8

Heath Global, Inc. v. Magner (In re Heath Global, Inc.)

invoke section 8(r) of the sale agreementL.]...
(Id. 11-12.)

The Bankruptcy Court further held that, under any
reading of the agreements, the Chapter 11 petition was
filed before the expiration of the cure period. It
reasoned:

\f the Court agrees with the Debtor that the cure
period did not begin to run until February 3, 2012,
the [cure] period then ended on February 9, 2012
[i.e., a day after Debtor filed its petition]. However,
even if the Court agrees with Magner's assertion
that any cure period must run from February 2,
2012, the date the notice was sent, it would be
inequitable to then end the final day of the cure
period at some unspecified close [**10] of
business time rather than 11:59 p.m. and not give
the Debtor the benefit of the full five or seven days
[under Escrow Agreement section 5(b) or Sale
Agreement section 6(b), respectively]. Accordingly,
the Court finds that because the Chapter 11
Petition was filed before 11:59 p.m. on February 8,
2012, it was filed during either cure period[.]

(Id. 14.) Therefore, the Bankruptcy Court concluded,
"the sale agreement was not terminated pre-Petition."

(Id.)

Turning to the second issue—whether Debtor had any
remaining rights under the Sale Agreement—the
Bankruptcy Court looked to the "nature of the
transaction contemplated by the sale agreement, and
accordingly, which provisions of the Bankruptcy Code
govern the sale agreement and the Debtor's rights
thereunder." (Id.)

The Bankruptcy Court first rejected Debtor's argument
that the Sale Agreement constituted "a secured
transaction, and that, therefore, Section 1129 of the
Bankruptcy Code is applicable regarding how and when
Magner, as a secured creditor, can be paid." (Id. 15.)
Noting that "[iJt is axiomatic that a debtor cannot provide
a security interest in something it does not own,” the
Bankruptcy Court found there to be
“absolutely [**11] no language in the sale agreement or
escrow agreement granting the Debtor title to the
domain name, or granting Magner a security interest in
the installment payments or the domain name, nor could
there be." (Id. 16.)

The Bankruptcy Court next looked to 17 USC. §
108(b), which, as it summarized, provides "that where

an agreement fixes a time period in which the Debtor
may cure default, the Debtor may cure before the later
of the expiration of the time period, or 60 days after the
filing of the Petition.” (ld. 18.) The Bankruptcy Court
then adopted Magner's characterization of the Sale
Agreement as an option contract, explaining:

Although denominated as a sale agreement, the
terms of the agreement describe an option, a
transaction in which the optionee agrees to pay
consideration for the exclusive privilege of
purchasing property within a specified time without
imposing a binding obligation on the purchaser. .. .
Here, the Debtor paid consideration for the
exclusive privilege of purchasing the domain name
within a specified period of time. The Debtor was
under no obligation to complete
the [*656] transaction, and the agreement
provides that if the transaction did not close, the
seller was [**12] entitled to keep the payments
made.

(Id. 19-20.) Because the sixty-day post-petition period
afforded by section 108(b) had expired, the Bankruptcy
Court found that the Sale Agreement had terminated "by
its terms" and that Debtor no longer had "interest in or
rights to the domain name." (Id. 25.)

STANDARD OF REVIEW

District courts are vested with appellate jurisdiction over
bankruptcy court rulings pursuant to 28 U.S.C. §
158(a)(1). "Congress intended to allow for immediate
appeal in bankruptcy cases of orders that finally dispose
of discrete disputes within the larger case." /n re Fugazy
Exp., Ine., 982 F.2d 769, 775 (2d Cir. 1992) (internal
punctuation and emphasis omitted). A district court
reviews a bankruptcy court's legal conclusions de novo
and its factual findings for clear error. /n_re_ Bennett
Funding Grp., 146 F.3d 136, 138 (2d Cir. 1998).

 

DISCUSSION

The Court has reviewed, de novo, the Bankruptcy
Court's conclusions that: (1) the Sale Agreement was
not terminated pre-petition, and (2) Debtor has not
retained any rights under the Sale Agreement. The
Court addresses each of these conclusions in turn.

1. The Sale Agreement was Not Terminated Pre-
Petition

Jay Teitelbaum
Page 6 of 8

Heath Global, Inc. v. Magner (In re Heath Global, Inc.)

The Court agrees with the [**13] Bankruptcy Court that
the Sale Agreement was not terminated pre-petition.

The focus of the parties’ dispute on this issue is whether
the notice provided in the February 2 Letter alone was
sufficient to terminate Debtor's rights under the Sale
Agreement. In the February 2 Letter, Magner expressly
invoked the "Seller Special Remedy" described In
section 6(b) of the Sale Agreement. By the plain terms
of section 6(b), Magner was required to perform two
acts to effect the "Seller Special Remedy." He was first
required to provide written notice to Debtor and the
escrow agent of Debtor's failure to comply with section
4's payment provisions. Once that notice was provided,
only following the passing of seven days could Magner
"immediately terminate th[e] Agreement on written
notice to the Buyer."

The February 2 Letter adequately notified Debtor of
Magner's invocation of the "Seller Special Remedy."
However, to effect termination, the express terms of
section 6(b) required Magner to supply a second written
notice following the passage of seven days. Magner
was unable to issue the second notice because Debtor
filed its Chapter 11 petition prior to the expiration of that
seven-day period. Therefore, [**14] the Sale
Agreement was not, and could not have been,
terminated pre-petition.

Magner argues that Debtor's rights to the domain name
were extinguished pre-petition by virtue of section 8(r) of
the Sale Agreement. Magner contends that the
February 2 Letter, "implicitly incorporates" section 8(r)
by stating that the Sale Agreement is "being
immediately terminated." (Opp'n 22-23 n.12.) But
section 6(b), too, speaks of immediate termination, as
well as the other remedies—return of the domain name
and retention of prior payments—to which the February
2 Letter claims Magner is entitled. The February 2 Letter
therefore simply attempts to track the language of 6(b),
which explains its reference to immediate termination.
Magner's prior counsel apparently simply overlooked
section 6(b)'s seven-day notice requirement. They also
apparently overlooked [*657] section 8(r) as well: not
only is that section nowhere referenced in the February
2 Letter, but it was not even referenced in Magner's
complaint commencing the adversary proceeding. See
D-9 at 4 (referring to section 6(b) as the "relevant part”
of the Sale Agreement on the issue of termination).
Magner's belated invocation of section 8(r) is thus
a [**15] post hoc attempt to rewrite the February 2
Letter. The Court rejects that attempt.

2. Debtor Has Retained Rights Under the Sale
Agreement

a. The Sale Agreement is Not an Option Contract

In its bench ruling, the Bankruptcy Court defined an
option agreement as "a transaction in which the
optionee agrees to pay consideration for the exclusive
privilege of purchasing property within a specified time
without imposing a binding obligation on the purchaser."
(D-19 at 19.) It found that the terms of the Sale
Agreement described such an arrangement because
"the Debtor paid consideration for the exclusive privilege
of purchasing the domain name within a specified period
of time," " [t]he Debtor was under no obligation to
complete the transaction, and...that if the transaction did
not close, the seller was entitled to keep the payments
made." (Id.20.)

The Court takes no issue with the Bankruptcy Court's
definition of an option agreement, which is clearly
established and uncontroversial under the law. See
Restatement (Second) of Contracts § 25 (1981) ("An
option contract is a promise which meets the
requirements for the formation of a contract and limits
the promisor's power to revoke an offer."); [**16] Lewes
Inv. Co. v. Estate of Graves, Civ. A. No. 2893-VCG,
2013 Del. Ch. LEXIS 42, 2013 WL 508486, at “1 (Del.
Ch. Feb 12, 2013) (An option contract "permit[s] the
buyer to walk away from the transaction."); Julian_v.
Julian, No. 1892-VCP, 2010 Del. Ch. LEXIS 56, 2010
WL 1068192, at *8 (Del. Ch. Mar. 22, 2010) ("[A]n
option contract to purchase . . . merely grants its holder
the right to purchase property under the conditions
established in that contract, which right the holder
mayor may not exercise.") (emphasis in original);
Equitable Trust Co. v. Delaware Trust Co., 30 Del. Ch.
118, 54 A.2d 733, 736 (Del. Ch. 1947) ("The grant of an
option to purchase is neither a sale nor an agreement to
sell property.").°

 

The Court respectfully disagrees, however, with the
Bankruptcy Court that the express language of the Sale
Agreement evinces the parties’ intent to enter into an
option contract. Paul v. Deloitte & Touche, LLP, 974
A.2d 140, 145 (Del. 2009) ("In analyzing disputes over
the language of a contract, we give priority to the

 

 

* Section 8(g) of the Sale Agreement provides: "This Sale
Agreement and the terms, covenants and conditions hereof
shall be construed in accordance with, and governed by, the
laws of Delaware ..." (D-13 at 31.)

Jay Teitelbaum
Page 7 of 8

Heath Global, Inc. v. Magner (tn re Heath Global, Inc.)

intention of the [**17] parties. We start by looking to the
four corners of the contract to conclude whether the
intent of the parties can be determined from its express
language."). Contrary to the Bankruptcy Court's finding,
the express language of the Section 4 of the Sale
Agreement—as it is titled—does impose a_ binding
obligation on Debtor. Section 4 provides that Debtor is
“obligated to deliver or cause to be delivered to the
Seller" the payments set forth in the schedule "[a]s
consideration for purchase of the Domain Name." That
language indicates that Debtor promised to pay the
consideration set forth in Section 4 in exchange for
Magner's promise to sell the domain name.

That the parties intended the Sale Agreement to bind
both Magner and Debtor [*658] is reinforced by the
language of section 6(b). As Debtor's counsel explained
at oral argument before this Court:

[PJaragraph 6B starts out, ["JNotwithstanding
anything in this sale agreement, or any remedy
available to seller by law.["] And the way | construe
that is that ... Magner would have been able to
bring an action for money damages under the sale
agreement, or to enforce other remedies. The use
of the seller's special remedy, or the preliminary
notice [**18] prior to the seller's special remedy
was an option that Jim Magner had. It was not the
only way of enforcing the sale agreement ... there
were other remedies.

(Oral Arg. Tr. 9.) The Court agrees that the language of
section 6(b) indicates not only an_ objective
understanding that Magner would be entitled to "retain
any amounts already paid" in the event of Debtor's
default, but that his exercise of this "Special Remedy"
would not prejudice his right to seek "any remedy
available to [him] by law," presumably including
expectation damages flowing from Debtor's breach. See
Pringle v. Taylor, 12A-04-002 (RBY), 2012 Del. Super.
LEXIS 538, 2012 WL_6845692, at *4 (Del. Dec. 20,
2012) ("The standard remedy for breach of contract is
expectation damages, meaning the amount of money
that would put the promisee in the same position as if
the promisor has performed the contract."); Martin v.
Toll, 196 lowa_ 388, 192 N.W. 806, 807 (lowa_1923)
("The contract, therefore, was not a mere option. The
forfeiture provision was not inconsistent with such
express promise. It was simply a special remedy
provided for the benefit of the vendors. They were not
bound to pursue such remedy. They had a right to elect
the remedy of .. . damages."). The parties’ [**19] use
of the word "Special" to describe the remedy available

through section 6(b) presupposes the availability of a
distinct and more customary remedy through a civil
action for damages.’

Accordingly, contrary to Magner's counsel 's assertion at
oral argument that Debtor could “walk away from this
contract at any time," (Oral Arg. Tr. 24), the Sale
Agreement's express language indicates that Debtor
was "obligated" to comply with section 4's terms.

b. Termination Required a Post-Petition Act

The Bankruptcy Court's finding that the Sale Agreement
is an option contract led it to conclude that the Sale
Agreement "terminated by its terms when the Debtor did
not make the payments owed before the expiration of
the cure period.” (0-19 at 23.) This Court's conclusion
that the Sale Agreement is not an option contract leads
it to conclude that the Sale Agreement has not
terminated post-petition.

As discussed above, the parties [**20] contemplated
that termination by way of section 6(b) could be
accomplished only if and when Magner supplied written
notice of termination “upon 7 days written notice." The
second notice required under section 6(b) was therefore
a condition subsequent—i.e., "[a] condition that, if it
occurs, will bring something else to an end" or "an event
the existence of which, by agreement of the parties,
discharges a duty of performance that has arisen."
Black's Law Dictionary (9th ed. 2009).

[“659] The nature of conditions subsequent was
explained in detail by Judge McMahon in /n re_St.
Casimir Dev. Corp, 358 B.R. 24 (S.D.N.Y. 2007), a case
that presented circumstances not dissimilar to those
presented here. The issue in St. Casimir was whether a
limited partner properly effectuated removal of the
debtor from a limited partnership under the "Special
Removal Rights" provision of the operative partnership
agreement. /d. aft 27-29. That provision, like section 6(b)
here, contemplated a multi-step process to effectuate
removal. fd. at 29. Judge McMahon defined a condition
subsequent as follows:

[W]here [**21] a party has the option either to
terminate the contract upon the occurrence of an
event or not to terminate—and where the contract

 

“The language of the Escrow Agreement also evinces an
intent that the Sale Agreement bind Debtor. It recites that the "
Seller is selling and Purchaser is purchasing" the domain
name and that the Escrow Agreement was established to
secure Magner's "rights to payments." (D-13 at 38.)

Jay Teitelbaum
Page 8 of 8

Heath Global, Inc. v. Magner (In re Heath Global, Inc.)

does not expire by its own limitation upon such
occurrence—then the contract contains a condition
subsequent. Under a_ condition subsequent,
termination of the contract is not "self-executing"
when some triggering even(t] occurs; rather the
person who wishes to terminate the contract must
perform some additional act in order to terminate
the contract.

ld. at 39. Parsing the relevant contractual language,
Judge McMahon determined that "the Partnership
Agreement's removal scheme work[ed] as a condition
subsequent." /d. at 38. She therefore "conclude[ d] that
[the limited partner] was required to send an additional
notice to the Debtor after the ten day notice of removal
period expired in order to effect the Debtor's removal.”
Id. She explained:

The wording could not be clearer: after [the limited
partner] serves a ten day notice of intent to remove
on the Debtor—and ten days pass—([the limited
partner] has the right to remove the General
Partner but does not have to exercise that right.
Thus, under the scheme contemplated by the
Partnership Agreement, [the limited [**22] partner]
must serve a ten day notice of intent to remove,
wait for the ten days to pass, and then exercise its
right (which it has no obligation to exercise) to
remove the Debtor from its position, in order to
effect the removal. The scheme devised by the
parties is a classic example of a_ condition
subsequent.

ld. at 38-39. The scheme contemplated by section 6(b)
of the Sale Agreement required Magner to provide
notice and wait at least seven days. The Sale
Agreement did not automatically terminate at that point.
Rather, termination would be effectuated only when
Magner sent a second written termination notice (which
he was "entitled," but not obligated, to do).°

 

5 It is for this reason that Counties Contracting and Const. Co.
v. Constitution Life Ins. Co., 855 F.2d 1054 (3d Cir. 1988), to
which Magner directed the Court in his brief and at oral
argument, is factually distinguishable. In that case, a life
insurance policyholder filed a bankruptcy petition after the due
date for the annual premium but before the expiration of the
applicable grace period for payment included in the policy. /d.
at_1056. The district court reached the conclusion Magner
would have the Court reach here: that [**23]" filing the
voluntary bankruptcy petition during the statutory grace period
extended the grace period for 60 days under II U.S.C. §
108(b)" but that " [a]fter this period, the policy expired.” Id.

In St. Casimir, Judge McMahon concluded that the
debtor was not served with a valid removal letter prior to
the debtor's Chapter 11 filing and that "the automatic
stay...prevent[ed] [the limited partner] [*660] from
terminating the [djebtor as a [g]eneral [p Jartner today."
id. at 41. The same result obtains here. The automatic
stay triggered by Debtor's February 8, 2012 Chapter 11
filing precluded—and still today precludes—Magner
from providing the requisite second written notice.
Therefore, the Sale Agreement, and Debtor's rights
thereunder, have not been terminated post-petition.

CONCLUSION

Based on the foregoing, the Court finds that the
Sale [**24] Agreement was not terminated pre- or post-
petition. Accordingly, the Bankruptcy Court's decision
denying Debtor's motion to dismiss and granting
Magner's motion for summary judgment is vacated and
this case is remanded for further proceedings consistent
with this opinion. The Clerk of Court is respectfully
directed to terminate this appeal.

SO ORDERED.
Dated: May 31, 2013
New York, New York
!s/ Ronnie Abrams
Ronnie Abrams

United States District Judge

 

End of Document

 

That conclusion was premised, however, on the district court's
rejection of debtor's argument that the life insurance company
"was required to take affirmative action to cancel the policy."
Id. The Third Circuit affirmed, also concluding that the policy's
language did “not compel affirmative cancellation activity
requiring written notice." /d. al 1061-62.

Jay Teitelbaum
 

 

 
> Positive
As of: September 10, 2019 4:41 PMZ

Heath Global, Inc. v. Magner (in re Health Global, Inc.)

United States District Court for the Southern District of New York
October 9, 2013, Decided; October 9, 2013, Filed
No. 12 Civ. 8966 (RA)

Reporter
2013 U.S. Dist. LEXIS 180683 *; 2013 WL 6722773

In re: HEATH GLOBAL, |INC., Debtor. HEATH
GLOBAL, INC., Appellant, -v- JIM MAGNER, Appellee.

Prior History: Heath Global, Inc. v. Maqner (In_re
Heath Global, Inc.), 492 B.R. 650, 2013 U.S. Dist.
LEXIS 76815 (S.D.N.Y., 2013)

Core Terms

STANDARD OF REVIEW

"When a district court is acting as an appellate court in a
bankruptcy case, Bankruptcy Rule 8075 provides the
sole mechanism for filing a motion for rehearing." /n_re
Spiegel, inc., Nos. 03-11540 (BRL), 06-cv-13477 (CM),
2007 U.S. Dist, LEXIS 62303, 2007 WL 2609966, at “1

 

bankruptcy court, motion for rehearing, rights, district
court, option agreement, overlooked

Counsel: [*1] For Heath Global, Inc., In Re, Debtor,
Appellant: James B. Glucksman, LEAD ATTORNEY,
Delbello, Donnellan, Weingarten, Wise & Wiederkehr,
LLP, White Plains, NY.

For Jim Magner, Appellee: Eduardo Jorge Glas,
McCarter & English, LLP (NYC), New York, NY.

Judges: Ronnie Abrams, United States District Judge.

Opinion by: Ronnie Abrams

Opinion

 

ORDER

 

RONNIE ABRAMS, United States District Judge:

Appellee Jim Magner ("Magner") moves the Court for an
order granting him a rehearing, pursuant to Rule 8075 of
the Federal Rules_of Bankruptcy Procedure, following
this Court's May 31, 2013 Opinion and Order ("May 31
Order"), the contents of which the Court assumes
familiarity. For the reasons set forth below, Magner's
motion is denied.

(S.D.N.Y. Aug. 22, 2007) (citation omitted). The
standard for granting a motion for rehearing, derived
from Rule 40 of the Federal Rules of Appellate
Procedure, requires the movant to "state with
particularity each point of law or fact that
the [*2] petitioner believes the court has overlooked or
misapprehended . . ." /n re AppOnline.com, Inc., 321
B.R. 614, 626 (E.D.N.Y. 2003) (quoting Fed. R. App. P.
40(a)(2)).

[T]he purpose of a petition for rehearing is to direct the
court's attention to some material matter of law or fact
which it has overlooked in deciding the case, and which,
had it been given consideration, would probably have
brought about a different result." New York v. Sokol, No.
94 Civ. 7392 (HB). 1996 U.S. Dist. LEXIS 10812, 1996
WL 428381, at *4 (S.D.N.Y. July 31, 1996) (citation
omitted). Thus, "the function of a petition for rehearing is
not to permit the petitioner to reargue his case; to
attempt to do so would be an abuse of the privilege of
making such a petition.” Id. Accordingly, "neither new
evidence nor new arguments are considered valid
bases for Rule 8015 relief." In re Motors Liquidation Co.,
No. 09 Civ. 7794, 2010 U.S, Dist. LEXIS 94518, 2010
WL. 3565494, at *1_(S.D.N_Y. Sept. 10, 2010) (quoting
2007 U.S. Dist, LEXIS 62303, [WL] at *2), see also U.S.
Dep't of Justice. Tax Div. v. Hudson, No. 1:06-cv-763
(FJS), 2009 U.S. Dist. LEXIS 130267, 2009 WL
7172812, at *3 (N.D.N_Y. July 8, 2009) ("New evidence
and new arguments are not grounds for relief.").

 

Jay Teitelbaum
Page 3 of 4

Heath Global, Inc. v. Magner (In re Health Global, Inc.)

DISCUSSION

Magner raises two arguments in support of his motion
for rehearing. [*3] The Court addresses each in turn
and concludes that neither warrants a rehearing.

First, Magner asserts that "the Court overlooked certain
statements on the record by the Debtor's principal and
certain language in the contract that demonstrate that
the parties’ agreement was, as a matter of law, an
option as the Bankruptcy Court had held." (Mem. 1.)
Magner's supporting brief, however, contains nothing
more than reassertions of various contractual
interpretation arguments (or variations on those
arguments) that he made in opposition to Debtor's
appeal, that his counsel addressed at length at oral
argument and/or that the Court considered and rejected
in the May 31 Order. The Court rejects Magner's
attempt to use Rule 8015 to reargue those same points.
Sokol 1996 U.S, Dist. LEXIS 10812, 1996 WL 428381,
at *4: In re BuddyUSA, Inc., 1:03-cv-1038 (LEK), 2010
U.S. Dist. LEXIS 38134, 2010 WL_1539720, at *3
(N.D.N.Y. Apr. 19, 2010) ('‘[Appellant's] attempt to re-
litigate his earlier arguments is not proper for a motion
for rehearing.").

Second, Magner argues that "the Court overlooked the
alternative, dispositive argument that even if the
Agreement is not deemed an option, the Debtor still has
no further rights because the Agreement, although
executory, [*4] cannot be assumed under Section 365
of the Bankruptcy Code." (Reply 5.) At oral argument,
the Court pressed Magner to proceed on the very same
premise—i.e., that the Sale Agreement was not an
option contract—but received no direct response:

THE COURT: Let's say | were to determine that this

is not an option agreement. Is there any way for

your client to prevail? Do | have to conclude that

this is an option agreement[?]

MR. GLAS: But, your Honor, | hesitate to answer. It

seems, | think, unfair. If it's not an option

agreement, it has to be something else. .. .

THE COURT: And that's the question | started with,

right?

MR. GLAS: Yes. And before the Court, there is no
briefing—there is no argument on the part of the
debtor that challenges the decision of the
Bankruptcy Court that this was [a]n option
agreement. So, | mean, this has been conceded. If
they haven't raised it on appeal, then — then why
— why would the Court look into it any further? It

was an option agreement. What they are arguing is
that it required two notices to lapse. And what we
are arguing is that, no, it only required one notice to
trigger the cure, and the cure lapsed on its own.
And that's why they have no further rights. [*5] And
I'm sorry | cannot answer your question more
directly than that, your Honor. .. . | don't have
anything further.
(May 14, 2013 Oral Arg. Tr. ("Tr.") 30-31.) The Court
directly asked Magner how he could prevail were the
Court to determine the Sale Agreement was not an
option. He failed to respond. He cannot now be heard to
assert that the rehearing is warranted because the
Court "overlooked" that very same issue, (Mem. 8.)

In any event, the May 31 Order did not discuss whether
or not the [*6] Sale Agreement can be _ properly
characterized as an executory contract, but rather left
that question, and any implications its answer may have
on Debtor's rights under the Sale Agreement, to the
Bankruptey Court's good judgment on remand.

CONCLUSION

For the foregoing
rehearing is denied.

reasons, Magner's motion for

SO ORDERED.

Dated: October 9, 2013
New York, New York
/s/ Ronnie Abrams

Ronnie Abrams

 

‘The Court is in receipt of an October 2, 2013 letter from
Magner, attached hereto, expressing his "hope" that this Order
"may clarify" the issues presented to the Bankruptcy Court on
remand. A motion for rehearing is not the appropriate vehicle
for such relief, let alone a letter submitted after the motion has
been fully briefed. /n re Spiegel, Inc., 2007 U.S. Dist. LEXIS
62303, 2007 WL 2609966, at “4 (rejecting request that district
court “narrow the issues before the Bankruptcy Court on
remand," as a motion for rehearing is "not the appropriate
mechanism for seeking such relief"); see also Hudson, No.
1:06-cv-763 (FJS), 2009 U.S. Dist. LEXIS 130261, 2009 WL
7172812, at "3. (N.D.N.Y. July 8, 2009) (declining to "clarify"
decision on motion for rehearing).

2 As Magner noted, "the Bankruptcy Court didn't really reach
the issue whether this contract was executory." (Tr. at 22).

Jay Teitelbaum
Page 4 of 4

Heath Global, Inc. v. Magner (In re Health Global, Inc.)

United States District Judge

October 2, 2013

The Honorable Ronnie Abrams, U.S.D.J.
United States District Court

Southern District of New York

40 Foley Square, Room 2203

New York, NY 10007

Re: Heath Global,
8966)(RA)

Inc. v. Jim Magner (12-CV-

Dear Judge Abrams:

We represent Mr. Magner, the appellee, in the above
referenced bankruptcy appeal pending before the Court.
The matter involves the Heath Global's (the "Debtor")
rights under an agreement (the "Agreement") to
purchase an internet domain name. As the Court may
recall, Bankruptcy Judge Chapman ruled that the
Agreement was in effect an option that lapsed, leaving
the Debtor without any rights under the Agreement. As a
result, the Bankruptcy [*7] Court entered summary
judgment in favor of Mr. Magner. On the present appeal,
Your Honor ruled that the Agreement was not an option
and remanded the case to the bankruptcy court. Mr.
Magner filed a motion for a rehearing, which is still
pending.

On September 25, 2013, there was a hearing before the
Bankruptcy Court on the Debtor's motion to extend the
deadlines to file a plan. We enclose a transcript of the
hearing before the bankruptcy court in the hope that the
Court's decision on the motion for rehearing may clarify
the conundrum that the Bankruptcy Court may be
facing.

The Bankruptcy Court expressed confusion regarding
the Debtor's purported rights as things stand now prior
to the resolution of the motion for rehearing. In Judge
Chapman's words: "...the difficulty that I'm having, is that
we have the District Court saying it's not an option
contract, and the Debtor still has rights. We have an
admission [by the Debtor] that it's not an executory
contract, and we have a ruling that it's not a secured
contract... | think in my decision there is a finding that it's
not a secured contract, and the District Court did not
reverse that finding. | think the District Court was very
focused [*8] on its view of what constitutes an option
contract, and looked at certain characteristics of this

contract, and concluded that it wasn't an option
contract., but then left it to the remand to sort it out. And
that's where my difficulty starts, because I'm out of
options, so to speak. No pun intended." See Tr. at p. 9.

We are hopeful that your honor's upcoming decision will
shed light on these issues.

Respectfully,
/s/ Eduardo J. Glas
Eduardo J. Glas

Enclosures

 

End of Document

Jay Teitelbaum
